Case: 20-10221     Document: 00515931829         Page: 1     Date Filed: 07/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                   July 9, 2021
                                  No. 20-10221
                                                                 Lyle W. Cayce
                                Summary Calendar
                                                                      Clerk


   Salvador Jimenez,

                                                           Plaintiff—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:17-CV-139


   Before King, Smith, and Higginson, Circuit Judges.
   Per Curiam:*
          Salvador Jimenez, Texas prisoner # 870962, filed a 42 U.S.C. § 1983
   complaint that the district court dismissed as frivolous pursuant to 28 U.S.C.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10221      Document: 00515931829          Page: 2    Date Filed: 07/09/2021




                                    No. 20-10221


   § 1915A, 28 U.S.C. § 1915(e)(2), and 42 U.S.C. § 1997e(a). Jimenez then
   filed a document he entitled, “Motion for Objection to the Judge’s Report.”
          “This Court must examine the basis of its jurisdiction, on its own
   motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987) (per
   curiam). A timely “notice of appeal in a civil case is a jurisdictional
   requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). “A document
   filed in the period prescribed by Fed. R. App. P. 4(a)(1) for taking an appeal
   should be construed as a notice of appeal if the document clearly evinces the
   party’s intent to appeal.” Mosley, 813 F.2d at 660 (internal quotations marks
   and citations omitted); see also Smith v. Barry, 502 U.S. 244, 248 (1992) (“a
   notice of appeal must specifically indicate the litigant’s intent to seek
   appellate review”).
          A motion for reconsideration that seeks an appeal alternatively to
   postjudgment relief does not clearly indicate the intent to appeal. Mosley, 813
   F.2d at 660. Because Jimenez sought reconsideration after discovery as his
   primary request and he did not indicate that he was seeking an appeal in the
   Fifth Circuit, the pleading was insufficient to constitute a notice of appeal.
   See id.; Fed. R. App. P. 3(c)(1)(C). Rather, because the pleading seeks
   reconsideration and was filed within 28 days of the judgment, it is more
   properly construed as a motion under Federal Rule of Civil Procedure 59(e).
   See Mangieri v. Clifton, 29 F.3d 1012, 1015 n.5 (5th Cir. 1994).
          Although Jimenez later filed a motion for leave to proceed in forma
   pauperis that can be construed as a notice of appeal, see Fischer v. U.S. Dep’t
   of Just., 759 F.2d 461, 464 & n.2 (5th Cir. 1985) (per curiam), that pleading
   cannot become effective as a notice of appeal until the district court rules on
   the outstanding Rule 59(e) motion. See Fed. R. App. P. 4(a)(4)(B)(i);
   Lawson v. Stephens, 900 F.3d 715, 717 & n.3 (5th Cir. 2018). We therefore
   REMAND this case to the district court for the limited purpose of ruling on




                                          2
Case: 20-10221     Document: 00515931829           Page: 3   Date Filed: 07/09/2021




                                    No. 20-10221


   the pending Rule 59(e) motion “as expeditiously as possible, consistent with
   a just and fair disposition.” See Lawson, 900 F.3d at 721 (internal quotation
   marks and citation omitted). We hold the appeal in abeyance until the notice
   of appeal becomes effective, and we retain jurisdiction over the appeal except
   for the purposes of the limited remand.
          LIMITED REMAND; APPEAL HELD IN ABEYANCE.




                                         3